Case 4:18-cv-00825-O Document 19 Filed 02/05/19             Page 1 of 16 PageID 239


             UNITED STATES DISTRICT COURT
          FOR THE NORTHERN DISTRICT OF TEXAS
                 FORT WORTH DIVISION


 Richard W. DeOtte, on behalf of
 himself and others similarly situated;
 Yvette DeOtte; John Kelley; Alison
 Kelley; Braidwood Management Inc.,
 on behalf of itself and others similarly
 situated,

                        Plaintiffs,

 v.                                            Case No. 4:18-cv-825-O
 Alex M. Azar II, in his official capacity
 as Secretary of Health and Human
 Services; Steven T. Mnuchin, in his
 official capacity as Secretary of the
 Treasury; R. Alexander Acosta, in his
 official capacity as Secretary of Labor;
 United States of America,

                        Defendants.


              FIRST AMENDED COMPLAINT — CLASS ACTION
      Federal regulations require health insurance to cover all FDA-approved contra-
ceptive methods. See 45 C.F.R. § 147.130(a)(1)(iv); 29 C.F.R. § 2590.715–
2713(a)(1)(iv); 26 C.F.R. § 54.9815-2713(a)(1)(iv). This “Contraceptive Mandate”

violates the Religious Freedom Restoration Act because it substantially burdens the
religious exercise of employers and individuals who object to contraception and abor-
tifacients.
      The defendants recently issued a final rule that would exempt these religious ob-
jectors from the Contraceptive Mandate. See Religious Exemptions and Accommoda-
tions for Coverage of Certain Preventive Services Under the Affordable Care Act, 83
Fed. Reg. 57,536 (November 15, 2018) (attached as Exhibit 9). But two weeks ago,


plaintiffs’ first amended class-action complaint                           Page 1 of 16
Case 4:18-cv-00825-O Document 19 Filed 02/05/19             Page 2 of 16 PageID 240


a federal judge in Philadelphia issued a preliminary injunction against the enforcement
of this final rule. See Pennsylvania v. Trump, No. 2:17-cv-04540-WB (E.D. Pa.), ECF

No. 135 (attached as Exhibit 10); id., ECF No. 136 (attached as Exhibit 11). Because
of this nationwide injunction, the plaintiffs and their fellow class members remain
subject to the requirements of the Contraceptive Mandate, and they seek an injunc-
tion against its enforcement.

                        JURISDICTION AND VENUE
    1.   The Court has subject-matter jurisdiction under 28 U.S.C. § 1331 and 28
U.S.C. § 1343.
    2.   Venue is proper because a substantial part of the events giving rise to the
claims occurred in this judicial district. See 28 U.S.C. § 1391(b)(2).

                                      PARTIES
    3.   Plaintiff Richard W. DeOtte resides in Tarrant County, Texas.
    4.   Plaintiff Yvette DeOtte resides in Tarrant County, Texas.
    5.   Plaintiff John Kelley resides in Tarrant County, Texas.
    6.   Plaintiff Alison Kelley resides in Tarrant County, Texas.
    7.   Plaintiff Braidwood Management Inc. is a for-profit, closely held corporation
incorporated under the laws of Texas.
    8.   Defendant Alex M. Azar II is the U.S. Secretary of Health and Human Ser-
vices. His office is located at 200 Independence Avenue SW, Washington, D.C.
20201. Secretary Azar is sued in his official capacity.
    9.   Defendant Steven T. Mnuchin is the U.S. Secretary of the Treasury. His of-
fice is located at 1500 Pennsylvania Avenue NW, Washington, D.C. 20220. Secretary
Mnuchin is sued in his official capacity.




plaintiffs’ first amended class-action complaint                           Page 2 of 16
Case 4:18-cv-00825-O Document 19 Filed 02/05/19            Page 3 of 16 PageID 241


    10. Defendant R. Alexander Acosta is the U.S. Secretary of Labor. His office is
located at 200 Constitution Avenue NW, Washington, D.C. 20210. Secretary Acosta

is sued in his official capacity.
    11. Defendant United States of America is the federal government of the United
States of America.

                     THE CONTRACEPTIVE MANDATE
    12. The Affordable Care Act requires group health plans and health insurance

issuers to cover “preventive care” for women without any cost-sharing requirements
such as deductibles or co-pays. See 42 U.S.C. § 300gg-13(a)(4) (attached as Exhibit
1). The statute empowers the Health Resources and Services Administration to de-
termine the “preventive care” that health insurance plans must cover. See id.
    13. In 2011, the Health Resources and Services Administration decided that all
FDA-approved contraceptive methods must be covered as “preventive care” under the
Affordable Care Act. This “Contraceptive Mandate” is codified at 45 C.F.R.
§ 147.130(a)(1)(iv), 29 C.F.R. § 2590.715–2713(a)(1)(iv), and 26 C.F.R.
§ 54.9815–2713(a)(1)(iv) (attached as Exhibits 2–4).
    14. The Contraceptive Mandate exempts church employers. See Coverage of
Certain Preventive Services Under the Affordable Care Act, 78 Fed. Reg. 39870,
39,896 (July 2, 2013) (attached as Exhibit 5).
    15. The Contraceptive Mandate also exempts the “grandfathered” plans that
are protected under section 1251 of the Affordable Care Act. See 29 C.F.R.
§ 2590.715–1251.
    16. The Contraceptive Mandate also offered an “accommodation” — not an ex-
emption — to religious non-profits who object to covering contraception for sincere
religious reasons. See Coverage of Certain Preventive Services Under the Affordable
Care Act, 78 Fed. Reg. 39870, 39896–97 (July 2, 2013) (describing provisions that



plaintiffs’ first amended class-action complaint                          Page 3 of 16
Case 4:18-cv-00825-O Document 19 Filed 02/05/19             Page 4 of 16 PageID 242


were formerly codified at 45 C.F.R. § 147.131(c)) (attached as Exhibit 5). To use
this accommodation, an entity was required to certify that it is a religious non-profit

that objects to covering some or all methods of contraception on religious grounds.
See id. at 39896 (describing provisions that were formerly codified at 45 CFR
§ 147.131(b)). Then the issuer of the group health insurance used by the religious
non-profit must exclude contraceptive coverage from that employer’s plan, but the
issuer must pay for any contraception used by the non-profit’s employees. See id. (de-
scribing provisions that were formerly codified at 45 C.F.R. § 147.131(c)). The issuer
may not shift any of those costs on to the religious non-profit, its insurance plan, or
its employee beneficiaries. See id.
    17. If a religious non-profit is self-insured, then its third-party administrator
must pay for the employees’ contraception, without shifting any costs on to the reli-
gious non-profit, its insurance plan, or its employee beneficiaries. See Coverage of
Certain Preventive Services Under the Affordable Care Act, 78 Fed. Reg. 39870,
39893 (July 2, 2013) (describing provisions that were formerly codified at 26 C.F.R.
§ 54.9815–2713A(b)(2)) (attached as Exhibit 5).
    18. In Burwell v. Hobby Lobby Stores, Inc., 134 S. Ct. 2751 (2014), the Supreme
Court held that the Contraceptive Mandate violated the Religious Freedom Restora-
tion as applied to closely held, for-profit corporations that oppose the coverage of
contraception for sincere religious reasons. See id. at 2798.
    19. In Wheaton College v. Burwell, 134 S. Ct. 2806 (2014), the Supreme Court

enjoined federal officials from requiring a religious non-profit to directly notify its
health insurance issuers or third-party administrators about its religious objections to
the Contraceptive Mandate.
    20. In response to Hobby Lobby and Wheaton College, the Obama Administration
amended the Contraceptive Mandate in two ways. First, it allowed closely held for-
profit corporations to use the accommodation offered to religious non-profits. See

plaintiffs’ first amended class-action complaint                            Page 4 of 16
Case 4:18-cv-00825-O Document 19 Filed 02/05/19             Page 5 of 16 PageID 243


Coverage of Certain Preventive Services Under the Affordable Care Act, 80 Fed. Reg.
41318, 41346 (July 14, 2015) (describing provisions formerly codified at 45 C.F.R.

§ 147.131(b)) (attached as Exhibit 6); id. at 41345 (describing provisions formerly
codified at 29 C.F.R. § 2590.715–2713A(a)); id. at 41343 (describing provisions for-
merly codified at 26 C.F.R. § 54.9815–2713A(a)). Second, it allowed employers
seeking this accommodation to choose whether to directly notify their health insur-
ance issuers or third-party administrators — or whether to notify the Secretary of
Health or Human Services, who would then inform the health insurance issuers or
third-party administrators of the employer’s religious objections and of their need to
pay for the contraception of the affected employees. See Coverage of Certain Preven-
tive Services Under the Affordable Care Act, 80 Fed. Reg. 41318, 41346 (July 14,
2015) (describing provisions formerly codified at 45 C.F.R. § 147.131(b)(3)); id. at
41345 (describing provisions formerly codified at 29 C.F.R. § 2590.715–
2713A(a)(3)); id. at 41344 (describing provisions formerly codified at 26 C.F.R.
§ 54.9815–2713A(b)(ii)). Under the previous version of Contraceptive Mandate, ob-
jecting religious non-profits were compelled to directly notify their health insurance
issuers or third-party administrators. See, e.g., Wheaton College, 134 S. Ct. 2806.
    21. On May 4, 2017, President Trump issued an executive order instructing the
Secretary of the Treasury, the Secretary of Labor, and the Secretary of Health and
Human Services to amend the Contraceptive Mandate to address conscience-based
objections. See Executive Order 13798 (attached as Exhibit 7).

    22. In response to this order, the Department of the Treasury, the Department
of Labor, and the Department of Health and Human Services issued an interim final
rule that exempts any non-profit or for-profit employer from the Contraceptive Man-
date if it opposes the coverage of contraception for sincere religious reasons. See Re-
ligious Exemptions and Accommodations for Coverage of Certain Preventive Services



plaintiffs’ first amended class-action complaint                            Page 5 of 16
Case 4:18-cv-00825-O Document 19 Filed 02/05/19               Page 6 of 16 PageID 244


Under the Affordable Care Act, 82 Fed. Reg. 47792 (October 13, 2017) (attached
as Exhibit 8).

    23. Under this interim final rule, objecting employers are no longer required to
use the accommodation process that requires their health insurance issuer or third-
party administrator to pay for their employees’ contraception. See id. at 47835 (codi-
fied at 45 C.F.R. § 147.132(a)). And there is no longer any requirement that object-
ing employers notify the government or take any steps that would facilitate or assist
in the provision of objectionable contraception. See id. at 47835 (codified at 45
C.F.R. § 147.132(a)(2)).
    24. The interim final rule also accommodated individuals who object to contra-
ceptive coverage in their health insurance for sincere religious reasons. See id. at 47835
(creating a new provision in 45 C.F.R. § 147.132(b)). Under the original Contracep-
tive Mandate, individual religious objectors were forced to choose between purchas-
ing health insurance that covers contraception or forgoing health insurance entirely —
unless they could obtain insurance through a grandfathered plan or a church employer
that was exempt from Contraceptive Mandate. The interim final rule ensured that
individual religious objectors would have the option to purchase health insurance that
excludes contraception from any willing health insurance issuer.
    25. Several states challenged the interim final rule’s accommodation of religious
objectors. In Pennsylvania v. Trump, 281 F. Supp. 3d 553 (E.D. Pa. 2017), a federal
district court issued a nationwide preliminary injunction against the interim final rule.

In California v. Health and Human Services, 281 F. Supp. 3d 806 (N.D. Cal. 2017),
a different federal district issued a second nationwide preliminary injunction against
the interim final rule.
    26. The Departments then issued a final rule on November 15, 2018, which
preserved the interim final rule’s exemptions for objecting employers and individuals.
See Religious Exemptions and Accommodations for Coverage of Certain Preventive

plaintiffs’ first amended class-action complaint                              Page 6 of 16
Case 4:18-cv-00825-O Document 19 Filed 02/05/19               Page 7 of 16 PageID 245


Services Under the Affordable Care Act, 83 Fed. Reg. 57,536 (November 15, 2018)
(attached as Exhibit 9). The final rule was scheduled to take effect on January 14,

2019. On January 14, 2019, however, the federal district court in Pennsylvania issued
a nationwide preliminary injunction against its enforcement. See Pennsylvania v.
Trump, No. 2:17-cv-04540-WB (E.D. Pa.), ECF No. 135 (attached as Exhibit 10);
id., ECF No. 136 (attached as Exhibit 11).
    27. As a result of this nationwide injunction, the Obama-era Contraceptive
Mandate remains in place, which compels religious employers and individual insur-
ance beneficiaries to subsidize or facilitate the provision of abortifacient contraception.

   STATEMENT OF THE CLAIM — OBJECTING INDIVIDUALS
    28. Plaintiffs Richard and Yvette DeOtte and plaintiffs John and Alison Kelley
are Christians who believe that life begins at conception, and that all human life is
sacred from conception until natural death.
    29. Because of their religious beliefs, the DeOttes and the Kelleys regard the use
of abortifacient contraception as morally equivalent to abortion.
    30. Mr. DeOtte and Mr. Kelley are self-employed and responsible for purchas-
ing their own health insurance for themselves and for their families.
    31. The Contraceptive Mandate violates the Religious Freedom Restoration Act
because it forces the DeOttes and the Kelleys, and other religious believers, to choose
between purchasing health insurance that makes them complicit in abortifacient con-
traception, or forgoing health insurance entirely. That is a substantial burden on the
exercise of their religion. See Burwell v. Hobby Lobby Stores, Inc., 134 S. Ct. 2751,
2770 (2014).




plaintiffs’ first amended class-action complaint                               Page 7 of 16
Case 4:18-cv-00825-O Document 19 Filed 02/05/19             Page 8 of 16 PageID 246


    32. The DeOttes and the Kelleys have opted to forego health insurance rather
than pay for insurance that subsidizes abortifacient contraception. They would, how-

ever, be willing to purchase health insurance if it were possible to buy insurance that
excludes contraceptive coverage.
    33. There is no compelling governmental interest in requiring religious believers
to subsidize other people’s contraception as a condition of purchasing health insur-
ance.
    34. Even if one were to assume that the government has a compelling interest
in ensuring that women can access contraception at zero marginal cost, there are other
ways for the government to achieve that goal without burdening the religious freedom
of those who object to abortifacient contraception on religious grounds.
    35. Mr. DeOtte sues as representative of a class of all current and future indi-
viduals in the United States who: (1) object to coverage or payments for some or all
contraceptive services based on sincerely held religious beliefs; and (2) would be will-
ing to purchase or obtain health insurance that excludes coverage or payments for
some or all contraceptive services from a health insurance issuer, or from a plan spon-
sor of a group plan, who is willing to offer a separate benefit package option, or a
separate policy, certificate, or contract of insurance that excludes coverage or pay-
ments for some or all contraceptive services.

    STATEMENT OF THE CLAIM — OBJECTING EMPLOYERS
    36. Dr. Steven F. Hotze is the founder, owner, and CEO of the Hotze Health
& Wellness Center. The Hotze Health & Wellness Center is the DBA (“doing busi-
ness as”) name of Hotze Medical Association P.A., a Texas professional association.
    37. The people who work at the Hotze Health & Wellness Center are employed
by a separate management company called Braidwood Management Inc. Braidwood
Management Inc. is a Texas corporation, and it is owned by a trust of which Dr.



plaintiffs’ first amended class-action complaint                            Page 8 of 16
Case 4:18-cv-00825-O Document 19 Filed 02/05/19             Page 9 of 16 PageID 247


Hotze is the sole trustee and beneficiary. Dr. Hotze is also the President, Secretary,
Treasurer, and sole member of the Board of Braidwood Management Inc.

    38. Braidwood Management Inc. employs approximately 70 individuals, and its
employees work at one of the following three business entities, each of which is owned
or controlled by Dr. Hotze: the Hotze Health & Wellness Center, Hotze Vitamins,
or Physicians Preference Pharmacy International LLC.
    39. Braidwood Management Inc. is self-insured and provides health insurance
to its employees. Because Braidwood has more than 50 employees, it is compelled to
offer ACA-compliant health insurance to its employees or face heavy financial penal-
ties. See 26 U.S.C. § 4980H(c)(2).
    40. Dr. Hotze is a Christian, and he operates his business according to Christian
principles and teaching.
    41. Dr. Hotze believes that life begins at conception, and that the use of abor-
tifacient contraception is tantamount to abortion. Dr. Hotze’s beliefs on this matter
are rooted in his Christian faith, which teaches that all human life is sacred from con-
ception until natural death.
    42. Dr. Hotze also believes that the Bible is the Word of God, and the Bible
teaches that sexual relations may occur only within a marriage between one man and
one woman.
    43. Although Dr. Hotze’s Christian beliefs do not oppose the use of non-abor-
tifacient contraception by married couples to prevent pregnancy, Dr. Hotze never-

theless objects to the Contraceptive Mandate’s requirement that he provide non-abor-
tifacient contraception to his employees at zero marginal cost because it facilitates
sexual activity outside of marriage.
    44. The Contraceptive Mandate violates the Religious Freedom Restoration Ac
because it forces Braidwood to subsidize or facilitate the provision of abortifacient
contraception. It also forces Braidwood to subsidize or facilitate the provision of non-

plaintiffs’ first amended class-action complaint                            Page 9 of 16
Case 4:18-cv-00825-O Document 19 Filed 02/05/19               Page 10 of 16 PageID 248


 abortifacient contraception which is often (though not always) used to facilitate non-
 marital sexual activity. Under the Contraceptive Mandate, Braidwood must choose

 between: (1) Providing contraception to its employees; (2) Executing a self-certifica-
 tion form that leads to the provision of contraception by others; or (3) Paying a tax
 penalty of $100 per employee per day under 26 U.S.C. § 4980D. That is a substantial
 burden on the exercise of its religion. See Burwell v. Hobby Lobby Stores, Inc., 134 S.
 Ct. 2751, 2775–79 (2014).
     45. Dr. Hotze refuses to allow Braidwood to execute the self-certification form
 that the Contraceptive Mandate offers to objecting employers. Dr. Hotze regards the
 submission of that form as an act that affirmatively assists and facilitates the provision
 of abortifacient and non-abortifacient contraception, in violation of his sincere reli-
 gious beliefs. Dr. Hotze believes that executing a certification form that enables his
 company’s employees to obtain and use abortifacient contraceptive methods free of
 charge, or that enables them to obtain non-abortifacient contraception for use in non-
 marital sexual activity, is as much a violation of his religious beliefs as providing the
 contraception directly.
     46. Instead, Dr. Hotze has instructed Braidwood to terminate contraceptive
 coverage in its self-insured health plan effective December 1, 2018. Braidwood im-
 plemented this new policy after the religious exemptions had been announced in the
 final rule of November 15, 2018. The nationwide injunction issued by the Pennsyl-
 vania district court, however, has subjected Braidwood to the previous iteration of the

 Contraceptive Mandate, so Braidwood is now facing substantial tax penalties — $100
 per employee per day — for conduct that is entirely within the company’s rights under
 the Religious Freedom Restoration Act. See 26 U.S.C. § 4980D.
     47. There is no “compelling governmental interest” in ensuring that women
 can access contraception at zero cost, and even if there were, there are many ways to
 achieve this goal in a manner that is less restrictive of Braidwood’s religious freedom.

 plaintiffs’ first amended class-action complaint                            Page 10 of 16
Case 4:18-cv-00825-O Document 19 Filed 02/05/19                Page 11 of 16 PageID 249


     48. Braidwood Management Inc. sues as representative of a class of every pre-
 sent and future employer in the United States that objects, based on its sincerely held

 religious beliefs, to establishing, maintaining, providing, offering, or arranging for: (i)
 coverage or payments for some or all contraceptive services; or (ii) a plan, issuer, or
 third-party administrator that provides or arranges for such coverage or payments.

   CLASS-ACTION ALLEGATIONS — OBJECTING INDIVIDUALS
     49. Mr. DeOtte brings this class action under Rule 23(b)(2) of the federal rules

 of civil procedure.
     50. The class comprises all current and future individuals in the United States
 who: (1) object to coverage or payments for some or all contraceptive services based
 on sincerely held religious beliefs; and (2) would be willing to purchase or obtain
 health insurance that excludes coverage or payments for some or all contraceptive
 services from a health insurance issuer, or from a plan sponsor of a group plan, who
 is willing to offer a separate benefit package option, or a separate policy, certificate, or
 contract of insurance that excludes coverage or payments for some or all contraceptive
 services.
     51. The number of persons in the class makes joinder of the individual class
 members impractical.
     52. There are questions of law common to the class. All class members are con-
 sumers of health insurance who object on religious grounds to the coverage of con-
 traception, yet are forced to choose between participating in an insurance policy or
 plan that subsidizes and provides for objectionable contraception in violation of their
 religious beliefs, or foregoing health insurance entirely. The common legal questions
 are whether this substantially burdens the religious freedom of the class members, and
 whether this burden represents the least restrictive means of advancing a compelling
 governmental interest. See 42 U.S.C. § 2000bb-1.



 plaintiffs’ first amended class-action complaint                              Page 11 of 16
Case 4:18-cv-00825-O Document 19 Filed 02/05/19               Page 12 of 16 PageID 250


     53. Mr. DeOtte’s claims are typical of other members of the class. The Contra-
 ceptive Mandate substantially burdens the religious freedom of each class member in

 the same way — by compelling them to forego health insurance if they want to avoid
 participating in an insurance policy or plan that covers objectionable contraceptive
 methods.
     54. Mr. DeOtte adequately represents the interests of the class, and he has no
 interests antagonistic to the class.
     55. A class action is appropriate under Rule 23(b)(2) because the defendants are
 acting on grounds that apply generally to the class, so that final injunctive relief or
 corresponding declaratory relief is appropriate respecting the class as a whole.

    CLASS-ACTION ALLEGATIONS — OBJECTING EMPLOYERS
     56. Braidwood Management Inc. brings this class action under Rule 23(b)(2)
 of the federal rules of civil procedure.
     57. The class comprises every current and future employer in the United States
 that objects, based on its sincerely held religious beliefs, to establishing, maintaining,
 providing, offering, or arranging for: (i) coverage or payments for some or all contra-
 ceptive services; or (ii) a plan, issuer, or third-party administrator that provides or
 arranges for such coverage or payments.
     58. The number of persons in the class makes joinder of the individual class
 members impractical.
     59. There are questions of law common to the class. All class members are em-
 ployers who object on religious grounds to some or all methods of contraception. Yet
 the Contraceptive Mandate forces them to choose from among the following options:
 (1) Providing contraceptive coverage in their employees’ health insurance; (2) Filling
 out and submitting a form that leads directly to the provision of objectionable con-
 traceptive methods by others; or (3) Paying a tax penalty of $100 per employee per



 plaintiffs’ first amended class-action complaint                            Page 12 of 16
Case 4:18-cv-00825-O Document 19 Filed 02/05/19               Page 13 of 16 PageID 251


 day under 26 U.S.C. § 4980D. The common legal questions are whether this sub-
 stantially burdens the religious freedom of the employer class members, and whether

 this burden represents the least restrictive means of advancing a compelling govern-
 mental interest. See 42 U.S.C. § 2000bb-1.
     60. Braidwood’s claims are typical of other members of the class. The Contra-
 ceptive Mandate substantially burdens the religious freedom of each class member in
 the same way — by compelling them to choose between providing contraceptive cov-
 erage in their employees’ health insurance; filling out and submitting a form that leads
 directly to the provision of objectionable contraceptive methods by others; or paying
 a heavy financial penalty under 26 U.S.C. § 4980D.
     61. Braidwood adequately represents the interests of the employer class, and it
 has no interests antagonistic to the class.
     62. A class action is appropriate under Rule 23(b)(2) because the defendants are
 acting on grounds that apply generally to the class, so that final injunctive relief or
 corresponding declaratory relief is appropriate respecting the class as a whole.

                               CAUSES OF ACTION
     63. The plaintiffs are suing under the Religious Freedom Restoration Act and
 the Administrative Procedure Act, each of which supplies a cause of action for the
 claims that they are asserting. See 42 U.S.C. 2000bb-1(c); 5 U.S.C. § 702.

                              DEMAND FOR RELIEF
     64. The plaintiffs respectfully request that the court:
          a.     certify a class of all current and future individuals in the United States
                 who: (1) object to coverage or payments for some or all contraceptive
                 services based on sincerely held religious beliefs; and (2) would be
                 willing to purchase or obtain health insurance that excludes coverage




 plaintiffs’ first amended class-action complaint                            Page 13 of 16
Case 4:18-cv-00825-O Document 19 Filed 02/05/19              Page 14 of 16 PageID 252


                or payments for some or all contraceptive services from a health in-
                surance issuer, or from a plan sponsor of a group plan, who is willing

                to offer a separate benefit package option, or a separate policy, certif-
                icate, or contract of insurance that excludes coverage or payments for
                some or all contraceptive services;
         b.     certify a separate class of every current and future employer in the
                United States that objects, based on its sincerely held religious beliefs,
                to establishing, maintaining, providing, offering, or arranging for: (i)
                coverage or payments for some or all contraceptive services; or (ii) a
                plan, issuer, or third-party administrator that provides or arranges for
                such coverage or payments;
         c.     declare that the Contraceptive Mandate violates the rights of the
                plaintiffs and their fellow class members under the Religious Freedom
                Restoration Act;
         d.     hold unlawful and set aside any agency action that seeks to enforce
                the Contraceptive Mandate without adequately accommodating the
                rights of religious objectors under the Religious Freedom Restoration
                Act;
         e.     permanently enjoin the defendants from enforcing the Contraceptive
                Mandate in a manner that fails to adequately accommodate the rights
                of religious objectors under the Religious Freedom Restoration Act;

         f.     award costs and attorneys’ fees under 42 U.S.C. § 1988;
         g.     award all other relief that the Court deems just, proper, or equitable.




 plaintiffs’ first amended class-action complaint                           Page 14 of 16
Case 4:18-cv-00825-O Document 19 Filed 02/05/19        Page 15 of 16 PageID 253


                                         Respectfully submitted.

                                          /s/ Jonathan F. Mitchell
  Charles W. Fillmore                    Jonathan F. Mitchell
  H. Dustin Fillmore                     Texas Bar No. 24075463
  The Fillmore Law Firm, L.L.P.          Mitchell Law PLLC
  1200 Summit Avenue, Suite 860          106 East Sixth Street, Suite 900
  Fort Worth, Texas 76102                Austin, Texas 78701
  (817) 332-2351 (phone)                 (512) 686-3940 (phone)
  (817) 870-1859 (fax)                   (512) 686-3941 (fax)
  chad@fillmorefirm.com                  jonathan@mitchell.law
  dusty@fillmorefirm.com
                                         Counsel for Plaintiffs and
  Dated: February 5, 2019                the Proposed Classes




 plaintiffs’ first amended class-action complaint                     Page 15 of 16
Case 4:18-cv-00825-O Document 19 Filed 02/05/19        Page 16 of 16 PageID 254


                          CERTIFICATE OF SERVICE
     I certify that on February 5, 2019, I served this document through CM/ECF
 upon:

 Daniel Riess
 U.S. Department of Justice
 Civil Division, Room 6122
 20 Massachusetts Avenue, NW
 Washington, D.C. 20530
 (202) 353-3098
 Daniel.Riess@usdoj.gov

 Counsel for Defendants

                                          /s/ Jonathan F. Mitchell
                                         Jonathan F. Mitchell
                                         Counsel for Plaintiffs and
                                         the Proposed Classes




 plaintiffs’ first amended class-action complaint                     Page 16 of 16
